Citation Nr: 9914662	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  97-06 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
meniscectomy, right knee with synovitis, currently evaluated 
as 10 percent disabling.

2.  Entitlement to extension of a temporary total disability 
evaluation under the provisions of 38 C.F.R. § 4.30 beyond 
May 31, 1996, as a result of right wrist fusion in March 
1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1977 to July 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1996 rating decision by 
the Huntington, West Virginia, Regional Office of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in September 1996, and a statement 
of the case was issued in January 1997.  A substantive appeal 
was received in February 1997.  The veteran's claims file was 
transferred to the Roanoke, Virginia, Regional Office (RO).

At an April 1999 Board hearing, the veteran's representative 
raised the issues of entitlement to service connection on a 
secondary basis for a compression fracture of the spine, a 
left wrist fracture, and a broken left rib.  An allegation of 
clear and unmistakable error in a January 1997 rating 
decision involving the veteran's claim for a total 
compensation rating based on individual unemployability was 
also raised at the April 1999 hearing.  Finally, the veteran 
and his representative also advanced a new claim of 
entitlement to service connection for a total compensation 
rating based on individual unemployability.  Since these 
matters have not been adjudicated, they are referred to the 
RO for appropriate action.


REMAND

At the April 1999 Board hearing, the veteran's representative 
specifically requested assignment of a separate disability 
rating under the degenerative arthritis provisions of 
Diagnostic Code 5003 pursuant to a July 1997 opinion by VA's 
General Counsel.  See VAOPGCPREC 23-97 (July 1, 1997).  

However, this General Counsel provision specifically 
addressed the question as to whether separate ratings are 
permissible under Diagnostic Code 5003 for arthritis and 
Diagnostic Code 5257 for impairment of the knee involving 
recurrent subluxation or lateral instability.  However, it 
appears that the veteran's is currently rated under 
Diagnostic Code 5259 for cartilage, semilunar, removal of, 
symptomatic.  It would therefore appear that separate ratings 
under Diagnostic Code 5003 and Diagnostic Code 5259 would be 
prohibited by 38 C.F.R. § 4.14 as the symptomatology 
contemplated by both is duplicative or overlapping.  

With regard to whether application of Diagnostic Code 5257 
would be more appropriate, it appears from the record that VA 
examinations have not found clinical evidence of subluxation 
or lateral instability.  However, the veteran has testified 
as to instability of the knee which has led to falls 
resulting in other injuries (previously noted as new 
secondary service connection claims in the introduction).  It 
also appears that the veteran wears a leg brace which he has 
indicated was furnished by the VA.  Under the circumstances, 
and in light of the express request by the veteran's 
representative for assignment of separate ratings under Codes 
5257 and 5003, the Board believes that further development of 
the medical record is necessary in order to reach an 
equitable determination on the increased rating for right 
knee disability issue.  

With regard to the claim for an extension of benefits under 
38 C.F.R. § 4.30, the veteran has testified that he was told 
by a VA physician, a Dr. Willie Banks, that his right wrist 
surgery would not be surgically healed for at least 6 to 9 
months.  The record shows that the surgery was accomplished 
in March 1996 and that a temporary total rating under 38 
C.F.R. § 4.30 was assigned through May 31, 1996.  Given the 
veteran's sworn testimony, the Board is of the opinion that 
clarification from Dr. Banks should be obtained. 

For the reasons set forth above, the case is hereby REMANDED 
to the RO for the following actions:

1.  All pertinent VA medical records not 
already in the claims file should be made 
of record. 

2.  The RO should contact Dr. Banks and 
request that he review the veteran's 
medical records pertinent to the March 
1996 right wrist surgery and thereafter, 
and offer an opinion as to the period of 
time required for convalescence from the 
March 1996 right wrist surgery, including 
an opinion as to the date when the 
surgical wounds could be considered 
completely healed.  If Dr. Banks is not 
longer available for such a review and 
opinion, then such a review and opinion 
should be requested from another 
appropriate VA physician.  

3.  The veteran should also be scheduled 
for a VA orthopedic examination to 
ascertain the current severity of his 
service-connected right knee disability.  
The claims file should be made available 
to the examiner for review in connection 
with the examination, and all appropriate 
special studies and tests should be 
accomplished (with special attention to 
appropriate diagnostic testing to 
determine whether there is any 
subluxation or lateral instability).  
Appropriate range of motion studies 
should also be accomplished, and the 
examiner should report any findings of 
additional functional loss due to pain, 
fatigue, weakness or incoordination, 
including whether such would be expected 
during flare-ups.  After reviewing the 
claims file and examining the veteran, 
the examiner should expressly offer an 
opinion as to whether the veteran suffers 
subluxation or lateral instability as he 
claims.  If so, the examiner should offer 
an opinion as to whether such impairment 
is slight, moderate or severe.  

4.  After completion of the above, the 
expanded file should be reviewed by the 
RO and the veteran's claims reexamined.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The purpose of this remand is to assist the veteran and to 
clarify questions of a medical nature.  The Board intimates 
no opinions as to the eventual determinations to be made.  
The veteran and his representative are free to submit 
additional evidence and argument in connection with the 
issues on appeal.  




		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

